Citation Nr: 1217660	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  11-23 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Competency to handle disbursement of funds.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1970 to February 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In his substantive appeal (Form 9) dated in August 2011, the Veteran indicated that he desired a Board hearing in Washington, DC, and a hearing was scheduled for March 13, 2012.  In a subsequent Form 9, the Veteran indicated that he desired a videoconference hearing in lieu of a Board hearing in Washington, DC.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC for the following action:

The RO must schedule the Veteran for a videoconference Board Hearing and provide adequate notice to the Veteran of said hearing in accordance with 38 C.F.R. § 20.704.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

